Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, J), rendered January 8, 2008. The judgment convicted defendant, upon her plea of guilty, of attempted criminal sale of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her, upon a plea of guilty, of attempted criminal sale of a controlled substance in the third degree (Penal Law §§ 110.00, 220.39 [1]). We reject the contention of defendant in her main brief that County Court abused its discretion in denying her
*1427motion to withdraw her guilty plea, as well as the contention in her pro se supplemental brief that the plea was involuntarily entered. There is no “ ‘evidence of innocence, fraud, or mistake in inducing the plea’ ” (People v Pillich, 48 AD3d 1061 [2008], lv denied 11 NY3d 793 [2008]; see CPL 220.60 [3]), nor is there any indication in the record before us that the plea was not voluntarily entered (see People v Seeber, 4 NY3d 780, 781-782 [2005]; People v Phillips, 56 AD3d 1163 [2008]). Defendant failed to preserve for our review her contention in her main brief that the sentence constitutes cruel and unusual punishment (see People v Santilli, 16 AD3d 1056, 1057 [2005]), as well as the contention in her pro se supplemental brief that the court erred in imposing an enhanced sentence when she failed to appear at sentencing (see People v Brooks, 59 AD3d 999 [2009]). Those contentions are without merit in any event. The sentence does not constitute cruel and unusual punishment (see People v Holmquist, 5 AD3d 1041 [2004], lv denied 2 NY3d 800 [2004]; see generally People v Thompson, 83 NY2d 477, 482-483 [1994]), and the court warned defendant that, if she failed to appear at sentencing, the court would no longer be bound by the agreed-upon sentence and would instead impose the maximum sentence allowed (see People v Winship, 26 AD3d 768 [2006], lv denied 6 NY3d 899 [2006]; see generally People v Bush, 30 AD3d 1078 [2006], lv denied 7 NY3d 785 [2006]). Present— Hurlbutt, J.P., Martoche, Centra, Pine and Gorski, JJ.